ANSTEAD, Judge,
dissenting.
I would remand for an evidentiary hearing. There is evidence in the record, including counsel’s comment that his client is pleading guilty specifically because of assurances of gain time, that at least indicates the existence of a factual issue requiring a hearing. The transcript of the plea hearing contains the following exchange:
MR. HITCHCOCK: Your Honor, at this point, I just want to — he did repeatedly ask me about the — he heard there was a change in the law effective in July of this year, that would change his good time and gain time and they were doing day for day, basically.
I know of no such change in the law and we discussed that off the record with you and the prosecutor. I know of no such thing. It’s my understanding — it’s his understanding, I relayed to him he will get the same gain time, good time normally get. There has been no change as of July that I know of, so—
THE COURT: I am unaware of any change. He understands he’s not going to be getting any more time?
MR. HITCHCOCK: Right.
THE COURT: Gain time or good time? MR. HITCHCOCK: No.
THE COURT: Nothing different.
MR. HITCHCOCK: Different than normally get used to seeing people get in the last few years, that I know of. To my knowledge it hasn’t changed in four or five years. It just keeps creeping a little lower in terms of percents.
I don’t know law or case law or legislature that has changed recently, so I just —it’s with that assurance with Mr. Staggers, that he agrees to enter into this plea.